Citation Nr: 1342338	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  07-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disability, to include a heart murmur. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Board remanded this matter to provide the Veteran with a hearing before a Decision Review Officer (DRO).  The hearing occurred in July 2009.  A transcript of the hearing is in the record.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's appeal originally included whether there was new and material evidence to reopen a claim for service connection for residuals of a left knee injury and claims for service connection for bilateral hearing loss, service connection for lumbar disc disease, service connection for cervical spine disc disease, and a claim for an increased rating for his right knee disability.  In a rating decision dated in August 2009, the RO increased the rating for the right knee disability to 60 percent.  The Veteran expressed satisfaction with the rating and withdrew his appeal on that issue in October 2009.  In a writing received by VA in October 2012, the Veteran also withdrew the issues concerning the lumbar spine, cervical spine, and bilateral hearing loss.  See 38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of those claims and the claims are not addressed in this decision.

In April 2013, the RO issued a rating decision grating service connection for the left knee degenerative joint disease and service connection for left knee instability.  This is considered a full grant of the benefit sought on the appeal for the residuals of a left knee injury disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran filed his claim for service connection for a heart murmur.  The Veteran filed his claim as a lay person and the evidence reveals other possible cardiac disabilities such as residuals from a heart attack.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore stated the issue as set forth on the first page of this decision.

As noted, the Veteran has filed a claim for service connection for a heart murmur.  A heart murmur was not noted upon entrance examination in April 1971 but one was noted at the separation examination in August 1973.  The Veteran testified that the doctors at the separation examination told him that the heart murmur resulted from the stress and strain of service.  The heart murmur was again noted on VA examination in December 1973 and on private clinical evaluation in November 1980.  In more recent years, a heart murmur has not been detected such as the VAMC evaluations in September 2006.  The Veteran testified that he had a heart attack followed by a heart spasm in 2000.  This resulted in surgery for a cardiac stent placement.  The Veteran attributed the heart attack, heart spasm, and stent surgery to the heart murmur and asserted one or more of those events also stopped the heart murmur.   

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  At this point, the Veteran has attributed his current cardiac disability to the heart murmur noted in service, but there is insufficient competent medical evidence to make a decision on the claim.  The Board has therefore determined that VA should provide the Veteran with a VA examination to determine the relationship between any current cardiac disability and service.  

The Board also notes that although the Veteran has testified about his heart attack and subsequent events, the records have not been associated with the file.  The Board has determined that the records of the heart attack, heart spasm, and cardiac stent placement surgery, and any other prior or subsequent cardiac care treatment records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or authorize VA to obtain the records of all private medical providers who have treated the Veteran for any cardiac condition at any time since separation from service, to specifically include a heart murmur, the diagnosis and treatment of a heart attack, and heart spasm, and surgery for cardiac stent placement in 2000.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

2.  After the foregoing record development is completed, provide the Veteran a VA cardiac examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to identify all current cardiac disabilities, including a heart murmur, and for each cardiac disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the cardiac disability is etiologically related to the Veteran's military service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  In rendering the requested the opinion, the examiner must reference the heart murmur noted in the separation examination in August 1973.  

If the examiner determines that the Veteran does not currently have a heart murmur, the examiner is asked, if feasible, to reconcile that finding with the past findings of a heart murmur in the separation examination in August 1973 and examinations subsequent to service in December 1973 and November 1980.

The examiner is asked to discuss the clinical significance between the heart murmur and the Veteran's heart attack and heart spasm with a subsequent cardiac stent placement in 2000.  

If, and only if, the examiner determines that there is no relationship between the August 1973 diagnosis of a heart murmur and the Veteran's heart attack and heart spasm with a subsequent cardiac stent placement in 2000, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's heart attack, heart spasm, and stent placement otherwise began in service or is/are causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is advised that lay evidence of continuity of symptomatology as to cardiac symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence. 

3.  After the development requested is completed, adjudicate the claim for service connection for a cardiac disability, to include a heart murmur.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


